Citation Nr: 1330612	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  12-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1964 to July 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In August 2013, in writing, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his appeal of the claims of service connection for a bilateral hearing loss disability and for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the claim of service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran may withdraw in writing a substantive appeal at any time before the Board promulgates a decision in the appeal.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202 and 20.204. 

In May 2012, the Veteran perfected an appeal to the Board of the claims of service connection for a bilateral hearing loss disability and for tinnitus.

In a written statement signed in August 2013 and prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal of the claims of service connection for a bilateral hearing loss disability and for tinnitus.


ORDER

The appeal of the claim of service connection for a bilateral hearing loss disability is dismissed.

The appeal of the claim of service connection for tinnitus is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


